Case 3:19-cr-00639-X Document 186 Filed 03/08/21 Pagelof2 PagelD 836

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§ Criminal No. 3:19-CR-00639-X
VS. §
§
MARK SEVIER (05) §

MOTION TO RETURN DEFENDANT MARK SEVIER’S PASSPORT
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW MARK SEVIER, Defendant in the above entitled and numbered cause, by
and through his counsel, Mark G. Daniel, Attorney at Law, and makes this Motion to Return
Defendant’s Passport and in support thereof would show the Court as follows:

1.

The Defendant entered a plea of guilty in this matter on January 14, 2020.

Defendant was released on his own recognizance and was required to tender his passport
into the registry of the Court. The Defendant surrendered his passport on January 14, 2020 to the
U. S. District Clerk/Dallas Division, 1100 Commerce Street, Dallas, Texas.

2.

On July 15, 2020, the Defendant was sentenced to serve four (4) months in connection with
the above matter. The sentencing was conducted before Honorable Brantley Starr, United States
. Judge for the Northern District of Texas/Dallas Division.

The Defendant surrendered to FCI-Seagoville on November 2, 2020 and was released on

March 2, 2021. The sentence has been served and discharged.

 

MOTION TO RETURN DEFENDANT'S PASSPORT - Page |
Case 3:19-cr-00639-X Document 186 Filed 03/08/21 Page 2of2 PagelD 837

WHEREFORE, PREMISES CONSIDERED, Defendant, Mark Sevier, respectfully prays
that the Court enter an Order that his United States passport be returned to him individually.

Respectfully submitted,

   
  

G. DANIEL, SBN 0536@)50
Sundance Square

115 W. 2nd Street, Suite 202
Fort Worth, Texas 76102
817/332-3822

Email: Mark.Daniel@MarkDanielLaw.com

  

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the forgoing Motion has been emailed to
Mr. Nick Bunch, United States Attorney’s Office on this b day of March 2021.

pfowwe Panwol

AA G. DANIEL

CERTIFICATE OF CONFERENCE

I hereby certify that on the 8" day of March 2021, I conferred with Mr. Nick Bunch,
Assistant United States Attorney, regarding the merits of this Defendant’s Motion to Return
Defendant’s Passport. Mr. Bunch is not opposed.

Howse Orne

MARK G. DANIEL

 

MOTION TO RETURN DEFENDANT’S PASSPORT - Page 2
